DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 3-5, 8, 10-13, 15, 17, 19, and 21 are currently pending with claims 9, 18, and 20 being canceled below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Adam Wuller on 06/17/2021.
The application has been amended as follows:
1. (currently amended) A multi-layer body surface electrode consisting of three flat, disk-shaped layers, the layers consisting of:

a second layer having a second diameter and comprising an electrically conductive material, the second layer further comprising a continuous planar top surface and a continuous planar bottom surface; and
a third layer having a third diameter and comprising an electrically conductive adhesive that forms a continuous planar top surface, wherein the second layer is positioned between the first layer and the third layer, wherein the second diameter is smaller than the first and third diameter, wherein the first diameter is larger than the third diameter, wherein the first layer continuous planar bottom surface contacts the second layer continuous planar top surface and covers the entirety of the second layer continuous planar top surface, and wherein the third layer continuous planar top surface contacts the second layer continuous planar bottom surface and covers the entirety of the second layer continuous planar bottom surface such that the electrically conductive adhesive of the third layer is in direct contact with the electrically conductive material of the second layer and also extends radially outward beyond a periphery of the electrically conductive material of the second layer; 
wherein the first, second, and third layers are configured such that the first and third layers form a barrier around the second layer configured to facilitate reducing a potential of impedance changes when adhered to the patient’s skin.
9.    (Canceled)
10.    (currently amended) A multi-layer body surface electrode kit comprising:

a first layer having a first, uniform diameter and comprising a sidewall that extends between a top surface of the first layer and a continuous planar bottom surface of the first layer;
a second layer having a second diameter and comprising an electrically conductive material, the second layer further comprising a continuous planar top surface and a continuous planar bottom surface; and
a third layer having a third diameter and comprising an electrically conductive adhesive that forms a continuous planar top surface, wherein the second layer is positioned between the first layer and the third layer, and wherein the second diameter is smaller than the first diameter and the third diameter, wherein the first layer continuous planar bottom surface contacts the second layer continuous planar top surface and covers the entirety of the second layer continuous planar top surface, and wherein the third layer continuous planar top surface contacts the second layer continuous planar bottom surface and covers the entirety of the second layer continuous planar bottom surface such that the electrically conductive adhesive of the third layer is in direct contact with the electrically conductive material of the second layer and also extends radially outward beyond a periphery of the electrically conductive material of the second layer; 
wherein the first, second, and third layers are configured such that the first and third layers form a barrier around the second layer configured to facilitate reducing a potential of impedance changes when adhered to the patient’s skin.

19.    (currently amended) A medical positioning system comprising:
a plurality of multi-layer body surface electrodes, each multi-layer body surface electrode consisting of three flat, disk-shaped layers, the layers consisting of:
a first layer having a first, uniform diameter and including adhesive foam
configured to adhere to a patient’s skin at least on a bottom surface thereof, the first layer further including a sidewall that extends between a top surface of the first layer and a continuous planar bottom surface of the first layer;
a second layer having a second diameter and including an electrically conductive material, the second layer further comprising a continuous planar top surface and a continuous planar bottom surface; and
a third layer having a third diameter and including an electrically conductive adhesive that forms a continuous planar top surface, wherein the second diameter is smaller than the first diameter and the third diameter, wherein the first diameter is larger than the third diameter, wherein the second layer is positioned between the first layer and the third layer, wherein the first layer continuous planar bottom surface contacts the second layer continuous planar top surface and covers the entirety of the second layer continuous planar top surface, and wherein the third layer continuous planar top surface contacts the second layer continuous planar bottom surface and covers the entirety of the second layer continuous planar bottom surface such that the electrically conductive adhesive of the third layer is in direct contact with the electrically conductive material of the second layer and also extends 
wherein the first, second, and third layers are configured such that the first and third layers form a barrier around the second layer configured to facilitate reducing a potential of impedance changes when adhered to the patient’s skin;
a plurality of cables each having a first end positioned between the first layer and second layer of each of the plurality of multi-layer body surface electrodes, the plurality of cables configured to transmit signals from each of the multi-layer body surface electrodes; and
a device coupled to a second end of each of the plurality of cables and configured to receive the signals and determine a location of a medical device within the patient based on the signals.
20.    (Canceled)
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record does not disclose nor render obvious the presently claimed invention. Devices such as Carim et al. US 2005/0015134 teach and Wilson US 4,300,575 both teaches using a conductive hydrogel on the skin with a conductive layer between the hydrogel and a pressure sensitive adhesive (PSA) where the PSA extends around and over the hydrogel and conductive layer to help adhere to the skin of the patient, but both include additional layers between the three mentioned above. There would be no reason to remove the additional layers to arrive at the Applicant presently claimed invention (above). 

Though all of the materials and individual layers of the presently claimed invention were well-known to those of ordinary skill in the art before the effective filing date, having a device consisting of only the three disk-shaped layers with no other intervening layers arranged together in the above configuration with the first layer contacting the third layer for the purpose of reducing the impedance change when attached to the skin would not have been considered obvious in light of the closest prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179.  The examiner can normally be reached on M-F 10am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794